Title: From John Adams to the Comte de Vergennes, 17 July 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


      
       Sir
       Paris July 17 1780
      
      In your Excellency’s letter to me of the Twenty Fourth of February last, I was honored with your opinion in the following Words. Quant au plein pouvoir, que vous autorise à negocier un Traité de Commerce avec la Cour de Londres, Je pense qu’il sera prudent de n’en donner Communication a qui que se soit, et de prendre toutes les precautions possibles pour que le Ministere Anglois n’en ait pas une connoissance prematuré. Vous sentirez surement de vous même les motifs que me portent à vous conseiller cette precaution et il seroit superflu que je vous les exposasse.
      I shoud have been very happy if your Excellency had hinted at the Reasons which were then in your Mind, because, after reflecting upon this subject, as maturely as I can, I am not able to collect any Reasons which appear to me sufficient for concealing the Nature of my Powers in their full extent, from the Court of London. On the contrary, many arguments have occurred to me, which seem to shew it to be both the policy of the United States, and my particular Duty to communicate them.
      Your Excellency will recollect that my Commissions empower me to join with the Ministers of the belligerent Powers in making Peace; to make a Treaty of Commerce with the Ministers of his Britannick Majesty, and to represent the Congress, as their Minister Plenipotentiary at the Court of London. It seems to me then inconsistent with the design and nature of my appointments to conceal them from the Court of London.
      I think also that announcing my Powers to the Court of London, wou’d have a tendency to draw out from them, some proofs of their present designs, and it is always important to discover early the Intentions of the Enemy, that the People may be prepared both with Councils and Forces to resist them if hostile.
      The English Nation wou’d expect of the Ministers that some answer shou’d be given to me. If it shou’d be an insolent one, as there is too much Cause to expect, it will prepare the minds of the Americans, and of the other belligerent Powers, for what they are to expect; and it will alarm and arouse, if any thing can, the People of England. At this particular time when an Election approaches, it wou’d throw the Ministry into some Embarrassment; for the People of England sigh for Peace.
      Another Consideration has weight with me. A great part of Europe, as well as the People of England are amused by the English Ministry, and their Emissaries, with Reports that there is some secret Treaty between France and the United States, by which the former have secured to themselves, exclusive priviledges in some branches of the American Commerce; which misrepresentations as they are at present an obstruction to Peace, wou’d be cleared up by the Communication of my Powers.
      There are at present many Persons of Consideration in England, who have long followed the Ministry in the War against America; who begin to see the impracticability of succeeding, and now vote for Peace, and will lay hold of every occurrence that favors its accomplishment.
      At this moment, under the wild impression that the surrender of Charlestown has made, it might be improper to make the Communication; but upon the News arriving of Monsieur de Ternay’s arrival, of Don Solano’s, or both, or upon the receipt of some Intelligence which may take off a part of this impression, I submit it to your Excellency’s Consideration, whether it wou’d not be proper for me to communicate my appointments to Lord George Germain. It seems to be most proper that it shou’d be done, so that the Nation may consider this before the Meeting of Parliament, and that those who are for Peace, may digest their plans accordingly.
      Notwithstanding the suppression of the late Riots and the consequent temporary Relaxation of the Committee and Associations, the Nation is in a most critical situation. Those Disturbances were not simply the Effect of Fanaticism and Bigotry, but of deep and general discontent and distress among the People; and although Ministry may at present be confident they have suppressed them forever, they will surely find themselves mistaken, if they pursue this War. I know of no measure that will be more likely to encrease the opposition against Administration than communicating my Powers. It will at least show all the World, that the Continuance of the War, and the consequent Ruin of England, is their own fault, not that of the Americans, who are ready to make Peace upon Terms honourable and advantageous to Great Britain.
      I am the more confirmed in these opinions, by the Communication your Excellency made to me yesterday of the Message sent by the Court of London to the Court of Madrid. I am convinced in my own Mind, that that Message is insidious in the last degree, and that it is intended to answer two Ends only: first to spy out what they can of the political and military plans of Spain, secondly and principally, to amuse France, Spain, and America too, with false Ideas of pacific Inclinations, simply in order to slacken and enervate their preparations for the next Campaign. Sincere Intentions of making Peace upon any Terms which France or America can agree to, consistent with subsisting Treaties, I am as sure they have not, as I am of this Existence. Now, I think, there is no way of counteracting this insidious policy, so honourably and so effectually, as by a frank and decent Communication of my full Powers. This will necessitate them to come to an Explanation of their real Intentions concerning America; for there, Sir, lies the Obstacle to peace, all other questions wou’d be soon arranged if that was settled.
      I hope your Excellency, will pardon the long letters I write you, because it is really a voluminous subject We have in Contemplation, and Mankind in general, are little less interested in it, than our particular Countries.
      I shall hope for the honor of your Excellency’s Answer upon these Subjects, and remain with the greatest Respect and Attachment, Your Excellency’s, Most obedient and Most humble Servant
      
       John Adams
      
     